DETAILED ACTION
Claims status
In the application filed on 03/26/2020, claims 1-18 are currently pending for the examination. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Notice of Pre-AIA  or AIA  Status
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Priority
Acknowledgment is made of Applicant’s claim for priority upon Provisional Application No. 61/933,862 filed on January 30th, 2014. The effective filling date for the subject matter defined in the pending claims in this application is 01/30/2014.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

Claims 1-18 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1 and 15 of the US Patent 10624152. Although the conflicting claims are not identical, they are not patentably distinct from each other. This is an obviousness-type double patenting rejection because the conflicting claims have not in fact been patented.
Regarding pending claims 1 and 15; the claims 1 and 15 recite limitations substantially the same as in the US Patent 10624152. These limitations are fully covered by the claims of the US Patent 10624152.
.
Instant Application: 16831414
US Patent 10624152 B2
1. An apparatus of user equipment (UE) configurable for dual connectivity, the apparatus comprising: memory1; and processing circuitry', configured to:
decode radio-resource control (RRC) signaling received from a master enhanced node B (MeNB) associated with a master cell group (MCG), the RRC signaling to configure the UE with a secondary' cell group (SCG) for dual connectivity to utilize radio resources of both the MCG and the SCG, the SCG associated with a secondary eNB (SeNB);
signal a system frame number (SFN) and a subframe offset to the MeNB, the SEN and subframe offset associated with the SeNB;
decode a first medium-access control (MAC) configuration element received for the MCG and a second MAC configuration element for the SCG, the MAC configuration elements to configure the UE for discontinuous reception (DRX) operations for each cell group,
wherein the first MAC configuration element includes DRX configuration information for the MCG, and
wherein the second MAC configuration element includes DRX configuration information for the SCG;
perform DRX operations for the SCG based on the DRX configuration information for the SCG;

wherein the DRX operations for the MCG and the DRX operations for the SCG are aligned based on the SFN and the subframe offset signaled to the MeNB.

15. A non-transitory computer-readable storage medium that stores instructions for execution by processing circuitry of a user equipment (UE) to configure tire UE for dual connectivity, the instructions to configured the processing circuitry' to;
decode radio-resource control (RRC) signaling from a master cell group (MCG) associated with a master enhanced node B (MeNB), the RRC signaling to configure the UE with a secondary cell group (SCG) for dual connectivity to utilize radio resources of both the MCG and the SCG, the SCG associated with a secondary eNB (SeNB);
signal a system frame number (SFN) and a subframe offset to the MeNB, the SFN and subframe offset associated with the SeNB;
decode a first medium-access control (MAC) configuration element received for the MCG and a second MAC configuration element for the SCG, the MAC configuration elements to configure the UE for discontinuous reception (DRX) operations for each cell group,
wherein the first MAC configuration element includes DRX configuration information for the MCG, and
wherein the second MAC configuration element includes DRX configuration information for the SCG;
store the DRX configuration information for the MCG and the DRX configuration information for the SCG in the memory7;
perform DRX operations for the SCG based on the DRX configuration information for the SCG; and
perform DRX operations for the MCG based on the DRX configuration information for the MCG,
wherein the DRX operations for the MCG and the DRX operations for the SCG are aligned based on the SFN and the subframe offset signaled to the MeNB.



decode radio-resource control (RRC) signaling received from a master base station associated with a master cell group (MCG), the RRC signaling to configure the UE with a secondary cell group (SCG) for dual connectivity to utilize radio resources of both the MCG and the SCG, the SCG associated with a secondary base station;

signal a system frame number (SFN) and a subframe offset to the master base station, the SFN and subframe offset associated with the secondary base station;
decode a first medium-access control (MAC) configuration element received for the MCG and a second MAC configuration element for the SCG, the MAC configuration elements to configure the UE for discontinuous reception (DRX) operations for each cell group,


wherein the first MAC configuration element includes DRX configuration information for the MCG,

wherein the second MAC configuration element includes DRX configuration information for the SCG; and

wherein, when the UE is configured for dual connectivity operation, the UE is configured to utilize radio resources of both the master base station and the secondary base station for 





11. A non-transitory computer-readable storage medium that stores instructions for execution by processing circuitry of a user equipment (UE) to configure the UE for dual connectivity, the instructions to configure the processing circuitry to:

decode radio-resource control (RRC) signaling from a master cell group (MCG) associated with a master base station, the RRC signaling to configure the UE with a secondary cell group (SCG) for dual connectivity to utilize radio resources of both the MCG and the SCG, the SCG associated with a secondary base station;
signal a system frame number (SFN) and a subframe offset to the master base station, the SFN and subframe offset associated with the secondary base station;
decode a first medium-access control (MAC) configuration element received for the MCG and a second MAC configuration element for the SCG, the MAC configuration elements to configure the UE for discontinuous reception (DRX) operations for each cell group,

wherein the first MAC configuration element includes DRX configuration information for the MCG,


wherein when the UE is configured for dual connectivity operation, the UE is configured to utilize radio resources of both the master base station and the secondary base station for uplink data transmission by encoding uplink data for transmission to the master base station on radio resources of the MCG and encoding uplink data for transmission to the secondary base station on radio resources of the SCG.



Conclusion and Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAI AUNG whose telephone number is (571)272-3507.  The examiner can normally be reached on Monday-Friday, Alt Fridays, 7:30 AM- 5:00 PM (EST). 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Noel Beharry can be reached on 571-270-5630.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-
/SAI AUNG/            Primary Examiner, Art Unit 2416